 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   PROKOPIEV, ALEXEI BORIS                Case No. SA CV 18-01315 PA (AFM)
12
                          Petitioner,
           v.                               JUDGMENT
13

14   THOMAS HOMAN, et al.,
15
                          Respondents.
16

17         Pursuant to the Order Dismissing Petition as Moot,
18         IT IS ORDERED AND ADJUDGED that the Petition is dismissed without
19   prejudice as moot.
20

21   DATED: October 9, 2018
22

23
                                          ____________________________________
                                                  PERCY ANDERSON
24                                          UNITED STATES DISTRICT JUDGE
25

26

27
28
